     Case 4:20-cv-00095-RSB-CLR Document 18 Filed 07/08/20 Page 1 of 2




               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                    SAVANNAH DIVISION

HOSEA SCOTT,             )
                         )
                         )
          Plaintiff,     )
                         )
v.                       )                     CV420-095
                         )
OFFICER THORPE and       )
CHATHAM COUNTY OF        )
SAVANNAH, GEORGIA POLICE )
DEPARTMENT,              )
                         )
          Defendants.    )

                                ORDER

     Plaintiff has filed a request for the Court to provide forms and

instructions to authorize service of process by the United States Marshal

Service. Doc. 17. The Court construes this as a motion made under

Federal Rule of Civil Procedure 4(c)(3). As plaintiff is not proceeding in

forma pauperis, he remains “responsible for having the summons and

complaint served within the time allowed by Rule 4(m).” Fed. R. Civ. P.

4(c)(1). On plaintiff’s request, however, the Court may authorize the

United States Marshals to serve process. Fed. R. Civ. P. 4(c)(3). Use of

the United States Marshals in this way is warranted only when service is
     Case 4:20-cv-00095-RSB-CLR Document 18 Filed 07/08/20 Page 2 of 2




not otherwise possible through reasonable efforts.      See, GMAC Real

Estate, LLC v. Waterfront Realty Grp., Inc., 2010 WL 2465170, at *2 (M.D.

Fla. June 10, 2010) (denying motion for service by U.S. Marshals where

plaintiff provided “no factual basis for why a court order is necessary to

accomplish service of process and [did] not include any legal authority in

support of its Motion.”). As plaintiff has provided no indication that he

has previously attempted to serve defendants or that the United States

Marshal Service is necessary to effectuate service, the motion is DENIED.

     Plaintiff is DIRECTED to make reasonable efforts to serve

defendants within 90 days of this Order.      If plaintiff is unable serve

defendants within the allotted time, he may file with the Court a renewed

motion for the authorization of Marshal service, including an affidavit

outlining all steps taken to comply with Federal Rule of Civil Procedure 4.

     SO ORDERED, this 8th day of July, 2020.



                                  _______________________________
                                  ______________________
                                  __                  ____
                                                         _ _____
                                                              _ __
                                  CHRISTOPHER
                                  CH
                                   HRISTTO OP
                                            PHER L. RAY
                                  UNITED STATE
                                            STATES
                                                T S MAGISTRATE
                                                      MAGIST S RA  JUDGE
                                  SOUTHERN DISTRICT OF GEORGIA
